Citation Nr: 0841273	
Decision Date: 12/02/08    Archive Date: 12/09/08

DOCKET NO.  05-18 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel




INTRODUCTION

The veteran had active duty service with the United States 
Army from November 1965 to November 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 Rating Decision by the 
Columbia, South Carolina, Regional Office (RO) that, in 
pertinent part, denied service connection for multiple 
disorders including PTSD and a left knee disorder.

In a November 2004 notice of disagreement, the veteran 
expressed his disagreement with the July 2004 decision 
denying service connection for PTSD and the left knee 
disorder.  In March 2005, the Department of Veterans Affairs 
(VA) issued a statement of the case with regard to both 
issues.  On his May 2005 VA Form 9, Appeal to Board of 
Veterans' Appeals, the veteran specifically indicated he was 
only appealing the denial of service connection for PTSD.  In 
no subsequent correspondence from the veteran is there any 
indication that he wishes to continue with an appeal 
regarding the left knee disorder.  No other appeal has been 
perfected.  

Regardless, the September and October 2005 supplemental 
statements of the case, and the March 2006 VA Form 8, 
Certification for Appeal, still listed as on appeal the issue 
involving the left knee disorder.  Additionally, the American 
Legion has continued argument with regard to the veteran's 
knee pain and arthritis in the October 2008 written brief 
presentation.  Such argument is contrary to the clearly-
stated intention of the veteran in his VA Form 9.  This issue 
has not been appealed by the veteran and the American Legion 
has not perfected an appeal on the veteran's behalf.  The 
Board has no jurisdiction over any issue with regard to the 
veteran's knee.  

The veteran's brief, submitted by The American Legion, 
requested that the Board revisit the veteran's claims for a 
back condition and a rash which were denied in 1998 and are 
not currently on appeal.  The Board does not have 
jurisdiction over these claims, and such matters are referred 
to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In March 2004, VA sent the veteran a letter informing him 
what evidence was necessary to substantiate his claim, the 
evidence VA would seek to provide, and the evidence and 
information the veteran was to provide, as required by 
38 C.F.R. § 3.159; however, the initial notice provided did 
not address either the rating criteria or effective date 
provisions pertinent to the appellant's claim.  Adequate VCAA 
notice must be provided to the veteran prior to 
readjudication of his claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).

The veteran claims combat as a stressor, including attacks by 
snipers, nearby mortar round explosions which required 
returning fire at the enemy in the dark, surprise attacks, 
seeing fellow American soldiers "freaking out" and shooting 
at anyone near them, and seeing fellow soldiers lose body 
parts.  He alleges he saw a child thrown off of a plane after 
the child attempted to detonate a hand grenade.  The veteran 
also contended that "[d]uring [his] last 30 days in Vietnam 
[he and fellow departing soldiers] were sent on a mission 
just because [they] were short timers", and were told that 
if they were killed they would not be missed because their 
"replacements were already in route to Vietnam".  The 
veteran's combat, however, still must be verified.

There is evidence that the veteran's unit engaged in combat.  
The veteran's unit, Battery B, 1st Battalion, 92nd Artillery, 
received the Presidential Unit Citation in July 1971 based on 
"extraordinary heroism in action against a hostile 
force . . . during the period 29 October 1967 to 30 November 
1967."  A second piece of evidence, the battalion's 
operational reports from February until April 1967, indicate 
five soldiers were wounded in action during the time 
following the battalion's arrival in Vietnam.  Finally, the 
September 2005 statement of R.G.B. indicates that the 92nd 
Artillery Brigade provided "at least 45% of [his unit's] 
heavy artillery support", but does not specify whether B 
Battery was involved in any combat or the veteran's role.  
The Board is unable to verify the veteran's allegations of 
combat based on the currently available evidence.

The Board notes that following certification of the appeal, 
the veteran submitted additional evidence regarding his claim 
for service connection for PTSD.  While the veteran waived RO 
review of the evidence, as the matter is being remanded, the 
RO should take the opportunity to review this evidence, and 
any additional evidence added to the record, prior to 
adjudicating the claim.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided with 
the notice required under 38 U.S.C.A. 
§ 5103, 38 C.F.R. § 3.159, and decisions 
by the United States Court of Appeals for 
Veterans Claims (Court) (including 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006) (regarding VA policies and 
procedures with regard to assignment of 
effective dates and evaluations)) as to 
his hypertension claim, including what is 
required to show secondary service 
connection.

2.  The RO should request that the veteran 
provide specific information concerning 
combat he was involved in, including 
locations of events, relevant dates, units 
involved, names of other participants, and 
a detailed description of the events.  If 
sufficient information is received, VA 
should contact the Joint Services Records 
Research Center (JSRRC) to verify the 
dates of combat and obtain any supporting 
documentation, to include, at a minimum, 
the battalion operational reports of 
Battery B, 1st Battalion, 92nd Artillery 
from May 1967 until November 1967 and the 
veteran's complete personnel file, to 
include travel orders.

3.  If, and only if, a stressor event is 
verified, the veteran should be sent for a 
VA examination to ascertain whether or not 
he has PTSD due to the verified inservice 
stressor event.

4.  The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claims on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the veteran and his 
representative the requisite time period to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  No action is 
required of the appellant unless he is 
notified.  

The purposes of this remand are to ensure notice is complete, 
and to assist the veteran with the development of his claim.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  



	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

